DETAILED ACTION
Claims 1-7 and 13-20 are pending.
Claims 8-12 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beale (US PGPUB US 2015/0281336 A1) in view of Xu et al. (US PGPUB US 2016/0019100 A1), in further view of Xiao (US PGPUB US 2019/0155795 A1).

Xu was cited in IDS filed on 01/24/2019.

Regarding claim 1, Beale teaches the invention substantially as claimed including a lock allocation method implemented by a first node controller (NC) and comprising: 
receiving, from a second NC, managing a first target lock, a first migration queue comprising at least one lock request for requesting the first target lock, wherein a first lock request is at a first queue head in the first migration queue (Fig. 17A; wherein Platform 1702b corresponds to the first NC and Platform 1702a corresponds to the second NC; ¶ [0229]: a and comprises a first identifier of the first NC (¶ [0209]: In some embodiments, the I/O operation can be a file access request. For example, and as discussed in further detail below, the I/O operation can relate to a "fabric-accessible" file, which corresponds to a file having a location that is uniquely identifiable or addressable across a plurality of partitions and platforms. In some such embodiments, the file identified by the file access request can be designated as a fabric-accessible file, for example by identifying the file both based on its name and address on a particular platform, but by the name and location of the platform as well); 
allocating, the first target lock to a first central processing unit (CPU) associated with the first NC (¶ [0138]: other arrangements of a partition may be included as well, providing various allocations of execution cores 206; ¶ [0153]; ¶ [0230]: As illustrated in FIG. 17C, the distributed IOP 1722 accesses the file in the file storage system 1706b, and returns a status to the local TOP indicating success in accessing the file. The file is also returned to the first computing, system 1702a, and the file request can then be dequeued from the local and remote I/O queues 1713, 1722. Optionally, if file access is a success, the file as stored in file 

Beale does not expressly teach deleting, the first lock request when receiving a request for releasing the first target lock from the first CPU; 
changing, a second lock flag bit of a second lock request to a locked state when a to-be-processed lock request exists in the first migration queue from which the first lock request is deleted, wherein the locked state indicates that the first target lock is occupied, wherein the second lock request is at the first queue head in the first migration queue from which the first lock request is deleted, and wherein the second lock request comprises a third identifier of a third NC, sending the second lock request; 
sending a response packet to the second NC when the first migration queue from which the first lock request is deleted is empty, wherein the response packet indicates that the at least one lock request in the first migration queue is processed; and 3Atty. Docket: 4657-43500 (85302666US03) 
sending, the first migration queue to the third NC to instruct the third NC to change, based on the second lock flag bit, a lock flag bit of a lock request corresponding to the second lock request in a third local queue of the third NC, and storing a lock request from a CPU associated with the third NC.

However, Xu teaches deleting, the first lock request when receiving a request for releasing the first target lock from the first CPU (Fig. 5, Steps 501 and 506; ¶ [0124] 501: A routing component receives a lock release message sent by a small core, where the lock release message carries a memory address corresponding to a lock requested by a first thread in the ;
changing, a second lock flag bit of a second lock request to a locked state when a to-be-processed lock request exists in the first migration queue from which the first lock request is deleted, wherein the locked state indicates that the first target lock is occupied, wherein the second lock request is at the first queue head in the first migration queue from which the first lock request is deleted, and wherein the second lock request comprises a third identifier of a third NC, sending the second lock request (¶ [0134]: When the requested lock is stored in the lock assembly in a form shown in Table 2, after the lock assembly receives the lock release message sent by the routing component, the state of the lock should be updated to the idle state, also the code number field, in a queue, of the thread that is using the lock should be cleared, and further in the vector indicating states of all threads on the chip, the state of the first thread is updated to not waiting for the lock; ¶ [0135] 507: The lock assembly determines, according to the quantity of threads waiting for the lock included in the information about the requested lock, whether a third thread waiting for the requested lock exists in the lock assembly.); 
sending, the first migration queue to the third NC to instruct the third NC to change, based on the second lock flag bit, a lock flag bit of a lock request corresponding to the second lock request in a third local queue of the third NC (¶ [0138] 508: If the third , and storing a lock request from a CPU associated with the third NC (¶ [0133]: queue shown in Table 1, Status; ¶ [0139]: then the lock assembly sends, to the third thread, the message acknowledging that the applying for the lock is successful, so that the third thread accesses shared memory to execute corresponding code, and also further saves, in the requested lock, the record that the requested lock is occupied by the third thread.) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Beale to allow synchronization management and communication among cores in a multi-core environment. The modification would have been motivated by the desire of minimizing wait times. 

While Xu teaches a lock release message for releasing a lock (Xu, ¶ [0043]), Beale nor Xu expressly teach sending a response packet to the second NC when the first migration queue from which the first lock request is deleted is empty, wherein the response packet indicates that the at least one lock request in the first migration queue is processed.

However, Xiao teaches a lock service method comprising a lock request, verification whether the target data is locked, receiving lock notification message, allow execution of transaction on locked target data, and canceling lock on target data (See at least Fig. 5a-c and sending a response packet to the second NC when the first migration queue from which the first lock request is deleted is empty, wherein the response packet indicates that the at least one lock request in the first migration queue is processed (Fig. 5C Step 303a: lock server notifies “Operation executed successfully”; ¶ [0072]: When completing the execution of the transaction committed by the access server on the locked target data, the storage server may notify the completion of the execution of the transaction by sending a lock cancel message on the target data to the lock server, so as to request releasing lock on the target data, the lock server determines that the execution of the transaction is completed according to the message, and if no other transaction needs to access the target data, then the lock server may confirm the lock cancel message from the storage cluster and instruct the storage cluster to release lock on the target data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiao with Beale and Xu to notify when the task has been executed successfully. The modification would have been motivated by the desire of ensuring processed request results are updated and further operations access updated data.

Regarding claim 6, Beale teaches, wherein allocating the first target lock further comprises instructing the first CPU to access a shared resource corresponding to the first target lock (¶ [0124] 501: A routing component receives a lock release message sent by a small core, where the lock release message carries a memory address corresponding to a lock requested 

Regarding claim 7, Beale teaches further comprising: 
selecting at least one remote queue managed by the first NC as a target remote queue, wherein the target remote queue comprises at least one lock request for requesting a second target lock (¶ [0153]; ¶ [0229]: As illustrated in FIG. 17A, a partition 1708a on the first computing system 1702a includes an application 1709 that issues a file access request 1710 to a local I/O processor, IOP 1712. The local IOP 1712 determines that the file access request 1710 refers to a file in file storage system 1706b, associated with the second computing system 1702b, rather than in file storage system 706a. Accordingly, and as illustrated in FIG. 17B, the local IOP 1712 routes the tile access request to a distributed IOP 1720 within a separate partition 1708b, which queues the file access request in a remote queue 1722. Optionally, the local IOP also queues the file request in a local I/O queue 1713, so that the local IOP 1712 can track completion of the file access request when it receives returned status or results from the distributed IOP 1722.); 
removing, the at least one lock request requesting for the second target lock from the target remote queue (¶ [0230]: The file is also returned to the first computing, system 1702a, and the file request can then be dequeued from the local and remote I/O queues 1713); 
generating, a second migration queue according to the at least one lock request for requesting the second target lock, wherein the second migration queue comprises the at least one lock request requesting for the second target lock (Fig. 17B: Enqueueing Request 1710 in Remote Queue 1722); 
changing, a fourth lock flag bit of a fourth lock request at a second queue head in the second migration queue to the locked state (¶ [0230]: the file request can then be dequeued from the local and remote I/O queues 1713, 1722. Optionally, if file access is a success, the file as stored in file storage system 1706b is indicated as locked, for example either by the distributed :LOP 1722 or by storing a status bit associated with the file); and 
sending the second migration queue to a fourth NC sending the fourth lock request (Fig. 17B: Transfer File Access Request; ¶ [0229]).

Regarding claim 13, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the additional limitations are taught by Beale as follow a storage circuit configured to store instructions and a processor coupled to the storage circuit and configured to execute the instructions to: (¶ [0013]: a system includes a computing system including at least one processing core communicatively connected to a memory subsystem, at least one processing core having a native computing architecture and configured to execute native computer instructions.).

Regarding claim 18, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 19, Beale teaches wherein the processor is further configured to: 
select at least one remote queue managed by the first NC as a target remote queue, wherein the target remote queue comprises at least one lock request for requesting a second target lock (¶ [0153]; ¶ [0229]: As illustrated in FIG. 17A, a partition 1708a on the first computing system 1702a includes an application 1709 that issues a file access request 1710 to a local I/O processor, IOP 1712. The local IOP 1712 determines that the file access request 1710 refers to a file in file storage system 1706b, associated with the second computing system 1702b, rather than in file storage system 706a. Accordingly, and as illustrated in FIG. 17B, the local IOP 1712 routes the tile access request to a distributed IOP 1720 within a separate partition 1708b, which queues the file access request in a remote queue 1722. Optionally, the local IOP also queues the file request in a local I/O queue 1713, so that the local IOP 1712 can track completion of the file access request when it receives returned status or results from the distributed IOP 1722.); and 
remove the at least one lock request for requesting the second target lock from the target remote queue (¶ [0230]: The file is also returned to the first computing, system 1702a, and the file request can then be dequeued from the local and remote I/O queues 1713).  

Regarding claim 20, Beale teaches wherein the processor is further configured to: 
generate a second migration queue according to the at least one lock request for requesting the second target lock, wherein the second migration queue comprises the at least one lock request for requesting the second target lock (Fig. 17B: Enqueueing Request 1710 in Remote Queue 1722);  
change a fourth lock flag bit of a fourth lock request at a second queue head in the second migration queue to the locked state (¶ [0230]: the file request can then be dequeued and 
send the second migration queue to a fourth NC sending the fourth lock request (Fig. 17B: Transfer File Access Request; ¶ [0229]).

Allowable Subject Matter
Claims 2-5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-12 are allowed
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195